United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1046
                                     ___________

Audrey Montgomery, as Administratrix       *
of the Estate of Leroy Montgomery and      *
on behalf of Ivy R. Montgomery, Eddie      *
Montgomery, Casey Montgomery,              *
minors; Lerondria Montgomery; Corey        *
Allen; Yuri Allen,                         *   Appeal from the United States
                                           *   District Court for the
             Appellants,                   *   Eastern District of Arkansas.
                                           *
      v.                                   *         [UNPUBLISHED]
                                           *
United States of America,                  *
                                           *
             Appellee.                     *

                                     ___________

                              Submitted: September 13, 1999
                                  Filed: October 4, 1999
                                   ___________

Before BOWMAN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Leroy Montgomery was treated at the Veterans Administration Medical Center
in Little Rock for idiopathic pulmonary fibrosis, an irreversible lung disease that
eventually causes respiratory failure and death. Following his death at the VA hospital,
his wife, plaintiff Audrey Montgomery, filed suit in the District Court under the Federal
Tort Claims Act on behalf of Leroy Montgomery's estate and his children. The
complaint alleges medical negligence.

      The case was tried to the District Court.1 After weighing the evidence, the court
made findings of fact adverse to plaintiffs' case and entered judgment dismissing the
complaint with prejudice.

       For reversal, plaintiffs argue that the District Court's finding that they failed to
meet their burden of proof was clearly erroneous. More particularly, plaintiffs argue
that the trial court clearly erred in finding that the decision to discharge Montgomery
met the applicable standards of care and in finding that Montgomery had not been
scheduled for imminent lung-transplant surgery. Having reviewed the case, we
conclude that these findings are supported by the evidence and are not clearly
erroneous. Accordingly, the judgment of the District Court is affirmed. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
                                            -2-